Appeal from an order of the Supreme Court made at Saratoga County Special Term, which denied defendants’ motion to vacate plaintiffs’ notices of examination before trial of certain witnesses in their behalf in the city of Detroit, Michigan. We consider the order proper and sufficiently provident in its terms. Order unanimously affirmed, with $10 costs. In event the parties are unable to agree on a date for the examination the same may be fixed by Justice Best on three days’ notice. Present ■ — ■ Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ.